379 U.S. 802
85 S.Ct. 11
13 L.Ed.2d 20
Nicholas deB. KATZENBACH, as Acting Attorney General of  the United States, et al., appellants,v.Ollie McCLUNG, Sr., et al.
No. 543.
Supreme Court of the United States
October 5, 1964

1
Solicitor General Cox, Assistant Attorney General Marshall, Ralph S. Spritzer, Philip B. Heymann, Harold H. Greene and Gerald P. Choppin, for appellants.


2
Robert McD. Smith and William G. Somerville, for appellees.


3
Jack Greenberg, Constance Baker Motley, James M. Nabrit III and Charles L. Black, Jr., for NAACP Legal Defense and Educational Fund, Inc., as amicus curiae.


4
T. W. Bruton, Atty. Gen. of North Carolina, and Ralph Moody, Deputy Atty. Gen., for the State of North Carolina, as amicus curiae.


5
The motion of NAACP Legal Defense and Educational Fund, Inc., for leave to file a brief, as amicus curiae, is granted. In this case probable jurisdiction is noted. The joint motion to expedite briefing and oral argument is granted and the case is set for oral argument on Monday, October 5, 1964, immediately following No. 515.